Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nelson et al (US 2013/0252713 A1) generally discloses a gaming system which uses wireless access points.
Regarding claims 1 and 18, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a beacon configured to wirelessly communicate with personal devices of players, wherein the beacon, when in a standby mode and not connected to a personal device associated with a player account, is further configured to advertise a static beacon identifier and at least one processor executing instructions which cause the at least one processor to transmit a request for a unique beacon ID to the casino server, receive the unique beacon ID from the casino server in response to the request and configure the beacon with the unique beacon ID, wherein the beacon is configured to broadcast the unique beacon ID to the personal device associated with the player account  

Regarding claim 13, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a beacon configured to wirelessly communicate with personal devices of players, wherein the beacon, when in a standby mode and not connected to a personal device associated with a player account, is further configured to advertise a static beacon identifier and at least one processor executing instructions which cause the at least one processor to transmit a request for a unique beacon ID to the casino server, receive the unique beacon ID from the casino server in response to the request and configure the beacon with the unique beacon ID, wherein the beacon is configured to broadcast the unique beacon ID to the personal device associated with the player account  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715